DETAILED ACTION
This action is in response to the application filed 11/30/2021.
Claims 1-16 have been submitted for examination.
The examiner acknowledges that this application is a 371 of PCT/JP2020/012583, with effective filing date of 03/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/30/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document, (JP 2017062647 A); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Furthermore, the International Search Report issued on June 9,2020, cannot be considered as there is no corresponding English translation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8-10, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akisada (JP2006031189A).

	As per claim 1, Akisada teaches the following:
an information processing device comprising: 
a processing control unit, (See Fig. 1, CPU 101), configured to execute predetermined control in accordance with processing that would have been executed by a second application in response to a user operation on a first application in a case where processing to be executed by the first application in response to the user operation is not identified, the second application having a correspondence relationship with the first application.  As Akisada teaches in page 2, sixth paragraph, two interface screens are displayed.  One of a first version (new) and a second version (old).  Interaction with the interface which would cause an update to the display is reflected in both versions.  As Akisada teaches in page 4, selecting a menu in the old version causes a menu corresponding to the selected menu is displayed in a same manner.

	Regarding claim 2, Akisada teaches the device of claim 1 as described above.  Akisada further teaches the following:
the predetermined control includes causing the first application to execute the processing that would have been executed by the second application in response to the user operation.  As Akisada teaches in page 4, a selected function is executed.at step 3410, which would be executed by the newest version as the old version is for guide display only.

Regarding claim 4, Akisada teaches the device of claim 1 as described above.  Akisada further teaches the following:
in a case where there is a plurality of candidates as the processing that would have been executed by the second application in response to the user operation, the processing control unit presents the plurality of candidates to a user and causes the first application to execute processing corresponding to a candidate selected by the user.  As Akisada shows in Fig. 4, a user operation may cause a menu of options (plurality of candidates) to be opened, upon which the user may select from the menu.

Regarding claim 5, Akisada teaches the device of claim 1 as described above.  Akisada further teaches the following:
the predetermined control includes guiding an operation method for causing the first application to execute the processing that would have been executed by the second application in response to the user operation.  As Akisada teaches in page 4, a selected function is executed.at step 3410, (guiding an operation for execution), which would be executed by the newest version as the old version is for guide display only.  

Regarding claim 8, Akisada teaches the device of claim 1 as described above.  Akisada further teaches the following:
the processing control unit identifies the processing that would have been executed by the second application in response to the user operation referring to a database in which a correspondence relationship between operation content on the second application and processing is recorded.  As Akisada shows in Figs. 3A and 3B, corresponding lists are stored for functions of each software version (relationship database).  Akisada further teaches in pages 3 and 4, and corresponding Fig. 6, how these functions are mapped to one another.

Regarding claim 9, Akisada teaches the device of claim 1 as described above.  Akisada further teaches the following:
the second application is an application before updating to the first application.  As Akisada teaches on page 2, “difference between the new version application after the upgrade and the old version application”. 

Regarding claim 10, Akisada teaches the device of claim 1 as described above.  Akisada further teaches the following:
the second application is another application belonging to the same category as the first application.  As Akisada teaches on page 2, “difference between the new version application after the upgrade and the old version application”.  The examiner interprets two different versions of an application to encompass applications belonging to the “same category”.

As per claim 15, the limitations of claim 15 are substantially similar to those of claim 1 and are rejected using the same reasoning.

	As per claim 16, Akisada teaches of a program in page 2.  The remaining limitations of claim 16 are substantially similar to those of claim 1 and are rejected using the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akisada as applied to claims 1 and 2, in view of Bross et al. (US 10,620,937), hereinafter Bross.

Regarding claim 3, Akisada teaches the device of claim 2 as described above.  However, Akisada does not explicitly teach of making an inquiry to a user.  In a similar field of endeavor, Bross teaches of version management (see abstract).  Bross further teaches the following:
	the processing control unit makes an inquiry to a user whether the processing that would have been executed by the second application in response to the user operation needs to be executed, and causes the first application to execute the processing in a case where execution is instructed by the user.  As Bross teaches in column 9, lines 37-57, upon a function of a version of software being updated, a user is prompted as to whether the user would want to utilize the older version or the newer version. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the version management of Akisada with the user prompt of Bross.  One of ordinary skill would have been motivated to have made such modification because such a prompt would benefit a user in allowing the user to choose to remain on an older, more familiar version, or upgrade to a newer, less familiar, but more functional version, thus offering the benefit of increased user customization.
 
Regarding claim 7, Akisada teaches the device of claim 1 as described above.  However, Akisada does not explicitly teach of making an inquiry to a user.  In a similar field of endeavor, Bross teaches of version management (see abstract).  Bross further teaches the following:
even in a case where the processing to be executed by the first application in response to the user operation is identified, in a case where the processing to be executed by the first application in response to the user operation and the processing that would have been executed by the second application in response to the user operation are different, the processing control unit causes a warning to be output.  As Bross teaches in column 9, lines 37-57, upon a function of a version of software being updated, a user is prompted as to whether the user would want to utilize the older version or the newer version. In this case, the prompt of Bross in interpreted as encompassing applicant’s “warning” as differences between old and new versions of functions are identified, and the user presented a “warning” of which version they prefer.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the version management of Akisada with the user prompt of Bross.  One of ordinary skill would have been motivated to have made such modification because such a prompt would benefit a user in allowing the user to choose to remain on an older, more familiar version, or upgrade to a newer, less familiar, but more functional version, thus offering the benefit of increased user customization.
  
Regarding claim 12, Akisada teaches the device of claim 1 as described above.  However, Akisada does not explicitly teach of a touch screen.  In a similar field of endeavor, Bross teaches of version management (see abstract).  Bross further teaches the following:
the user operation includes an operation using a touch screen.  As Bross teaches in column 10, lines 50-61, a possible input device may be a touch screen.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the version management of Akisada with the touch screen of Bross.  One of ordinary skill would have been motivated to have made such modification because touch screens offered the well known benefit of increasing input flexibility and were especially useful on smaller display devices, where screen space was limited.

Regarding claim 14, Akisada teaches the device of claim 1 as described above.  However, Akisada does not explicitly teach of gestures.  In a similar field of endeavor, Bross teaches of version management (see abstract).  Bross further teaches the following:
the user operation includes an operation by a gesture input.  As Bross teaches in column 10, lines 50-61, a possible input device may be a touch screen, where gestures were a common form of input through a touch screen.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the version management of Akisada with the touch screen of Bross.  One of ordinary skill would have been motivated to have made such modification because touch screens offered the well known benefit of increasing input flexibility and were especially useful on smaller display devices, where screen space was limited.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akisada as applied to claim 1, in view of Nakagawa et al. (US 5,835,911), hereinafter Nakagawa.

Regarding claim 11, Akisada teaches the device of claim 1 as described above.  However, Akisada does not explicitly teach of first and second users on first and second devices.  In a similar field of endeavor, Nakagawa teaches of software version management (see abstract).  Nakagawa further teaches the following:
the first application is an application operated by a user using a first information device, and the second application is an application operated by a user using a second information device associated with the first information device.  As Nakagawa teaches in column 24, lines 41-47, and corresponding Fig. 3, different users may use devifferent versions of a software to send data.
It would have been obvious at the time the application was filed to have modified the device of Akisada with the multiple devices and users of Nakagawa.  One of ordinary skill would have been motivated to have made such modification because as Nakagawa teaches in column 24, lines 41-47, different versions may be desirable for different users, such a user wishing to use an old version which can be easily manipulated with good stability or a new version with new functions.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akisada as applied to claim 1, in view of **Emam et al. (US 2009/0293004), hereinafter Emam.

Regarding claim 13, Akisada teaches the device of claim 1 as described above.  However, Akisada does not explicitly teach of voice input.  In a similar field of endeavor, Emam teaches of Learning functionality of a new version based on an old version.  Emam further teaches the following:
the user operation includes an operation by a voice input.  As Emam teaches in paragraph [0061], an input device may be a voice recognition device.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the input device of Akisada with the voice input of Emam.  One of ordinary skill would have been motivated to have made such modification because voice input provided the well known benefit of input flexibility, especially in an environment when a user’s hands may be otherwise engaged.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haynes et al. (US 2008/0301661), compares interface version controls, highlights new/updated controls.
Kakhandiki et al. (US 2016/0019049), shows different versions in a side by side comparison with tooltips to discuss new functions.  See Fig. 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175